Citation Nr: 0942213	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-06 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
spontaneous pneumothorax, right hemithorax.

2.  Entitlement to service connection for stable small nodule 
in the right mid lobe on the lung.

3.  Entitlement to service connection for residuals of 
rheumatic fever.

4.  Entitlement to service connection for residuals of 
tonsillitis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1963 to 
November 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The issues of (1) entitlement to service connection for 
residuals of spontaneous pneumothorax, (2) entitlement to 
service connection for stable small nodule in the right mid 
lobe on the lung, and (3) entitlement to service connection 
for residuals of tonsillitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The evidence of record does not show that the Veteran 
incurred rheumatic fever during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of rheumatic fever have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that service 
connection is warranted for the residuals of rheumatic fever.  
Initially, it is noted that VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a 
January 2006 letter, VA informed the Veteran of the evidence 
VA had received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  In a May 
2006 correspondence, VA explained to the Veteran how 
disability evaluations and effective dates are assigned.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's service treatment 
records, VA treatment records, and pertinent private 
treatment records.

The Board finds that no examination is warranted here, as it 
pertains to the Veteran's claim for service connection for 
residuals of rheumatic fever.  VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on a 
claim if (1) the record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (2) the evidence establishes that an 
event, injury, or disease occurred during service, or that 
certain diseases manifested during the applicable presumptive 
period; and (3) the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The third element above establishes a low threshold, 
requiring only that the evidence "indicate" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006) (pointing to, as examples of such 
evidence, medical evidence that is too equivocal to support a 
decision on the merits, and credible evidence of continuity 
of symptomatology).

In this case, no examination is necessary to adjudicate the 
claim because the evidence does not satisfy the second 
element discussed above (in-service incurrence of disease or 
injury).  The Veteran's service treatment records are void of 
any complaints of, treatment for, or diagnosis of rheumatic 
fever.  Indeed, the Veteran does not allege that he incurred 
rheumatic fever during service, but rather, that after 
service he developed tonsillitis, which led to strep throat, 
which led to rheumatic fever, which led to the residuals he 
is now claiming.  Because the Veteran did not develop 
rheumatic fever during service, an examination is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The Board also notes that a medical examination would serve 
no useful purpose in this case, because one of the required 
elements to establish service connection (discussed in more 
detail below) is an in-service disease or injury.  Because 
that element is lacking here, there is no possibility that 
the Veteran's claim for service connection for residuals of 
rheumatic fever could be substantiated merely by virtue of a 
medical examination.  Accordingly, the Board finds that the 
Veteran was not prejudiced by the lack of a VA examination, 
as it pertains to his claim for service connection for 
residuals of rheumatic fever.

In short, VA has fulfilled its duty to assist in every 
respect.


II.  Service Connection, Residuals of Rheumatic Fever

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

In the instant case, the Veteran contends he is entitled to 
service connection for residuals of rheumatic fever.  In 
essence, he contends that during service he contracted 
tonsillitis, but that his tonsils were not removed during 
service; that his tonsillitis returned after service, and his 
tonsils were removed; that he then developed-as a 
complication of his post-service tonsillitis-strep throat; 
that the strep throat developed into rheumatic fever; and 
that he continues to suffer from residuals of rheumatic 
fever-namely, arthritis and a heart murmur.  A claim of 
service connection for the residuals of tonsillitis is 
included in the Remand portion below.

Turning to the relevant evidence of record, however, it is 
again noted that the Veteran's service treatment records are 
void of any complaints of, treatment for, or diagnoses of 
rheumatic fever.  Indeed, the Veteran himself does not allege 
that he developed rheumatic fever during service.  
Accordingly, because the evidence does not support a finding 
of an in-service incurrence of rheumatic fever, the Veteran's 
claim for service connection for residuals of rheumatic fever 
must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the preponderance of the evidence is against 
entitlement to service connection; the claim is therefore 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for residuals of rheumatic 
fever is denied.





REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for (1) residuals of 
spontaneous pneumothorax, right hemithorax; (2) stable small 
nodule in the right mid lobe on the lung; and (3) residuals 
of tonsillitis.

As to the first two claims, the Veteran argues, in essence, 
that during service he developed pneumothorax (a collapsed 
lung), and that he continues to suffer from residuals of that 
injury-namely scarring of the lung and loss of lung capacity 
due to moderate obstructive lung defect.  He states that he 
experiences shortness of breath while sleeping, that he is 
unable to sleep flat on his back, and that he wakes up 
feeling unable to breathe.

As to the third claim, as stated above, the Veteran contends 
that during service he contracted tonsillitis, but that his 
tonsils were not removed during service; that his tonsillitis 
returned after service, and his tonsils were removed; that he 
then developed-as a complication of his post-service 
tonsillitis-strep throat; that the strep throat developed 
into rheumatic fever; and that he continues to suffer from 
residuals of rheumatic fever-namely, arthritis and a heart 
murmur.
 
Service treatment records confirm that during service the 
Veteran incurred pneumothorax and tonsillitis.  As relevant 
here, the Veteran is currently diagnosed with (1) a stable 
small nodule in the right mid lobe on the lung, diagnosed by 
a private physician in September 2001, and by a VA physician 
in August 2006; (2) moderate obstructive lung defect, 
diagnosed by a VA physician in August 2006; and (3) arthritis 
(the record contains multiple diagnoses of arthritis, the 
earliest being 1982).

The record does not show, however, that the Veteran currently 
suffers from a heart murmur.  A VA examination addendum dated 
August 2006 shows that the Veteran's heart was normal, with 
normal pulmonary vascularity, and no active disease present.  
The examiner specifically found a regular rhythm, and no 
heart murmur.  Because there is no medical evidence to 
contradict this finding, the Board finds that the Veteran 
does not suffer from a currently diagnosed heart murmur.

Despite these findings, the Board is unable to fully address 
the merits of the claims at this time.  The Board notes that 
the VA examinations that were obtained in this case do not 
offer opinions as to the etiology of the Veteran's respective 
conditions.  VA-provided medical examinations must be legally 
"adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  To that end, examinations must be both "thorough 
and contemporaneous."  Caluza v. Brown, 7 Vet. App. 498, 
505-506 (1995); accord Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007).  A thorough examination "must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions."  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  In other words, it must provide 
"sufficient detail" to enable the Board to make a "fully 
informed evaluation."  Id.

Here, the examinations did not provide sufficient detail to 
enable the Board to render a decision because they did not 
contain etiological opinions.  Accordingly, the Board remands 
these claims so that etiological opinions may be obtained.
 
The Board recognizes that the Veteran's private physician 
composed a letter, dated March 2008, to the effect that the 
Veteran's current right lung condition was caused by 
pneumothorax, because the Veteran "ha[d] no other history to 
explain [it.]"  As discussed above, however, a medical 
opinion must include sufficient detail to allow the Board to 
make a fully informed evaluation, and this opinion is too 
sparse in its brief discussion to allow the Board to make a 
decision at this time.

Moreover, the private physician's opinion in the same letter, 
regarding the nexus between the Veteran's in-service 
incurrence of tonsillitis and his current residuals of 
tonsillitis, is also inadequate.  That opinion failed to 
discuss in any way exactly what residuals the Veteran 
currently experiences.  It linked, in essence, the Veteran's 
tonsillitis, to his strep throat, to his rheumatic fever; but 
it stopped short of linking his rheumatic fever to any 
residuals of rheumatic fever, such as arthritis.  Therefore, 
the Board is unable to rely on that opinion either.

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining whether one or more of the 
Veteran's currently diagnosed 
conditions is causally related to his 
period of active service-and 
specifically whether his currently 
diagnosed arthritis is related to a 
past incurrence of rheumatic fever, 
which was related to a strep throat 
infection, which was related to 
tonsillitis.  The examination report 
should reflect that the examiner 
reviewed the claims folder.  All 
opinions expressed by the examiner 
should be accompanied by a complete 
rationale, with citation to relevant 
medical findings and lay statements 
(including the Veteran's statements).  
The examiner should not rely solely on 
the absence of medical documentation of 
post-service incurrence of rheumatic 
fever or strep throat as a basis for 
determining that no nexus exists.

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not (1) that the Veteran's arthritis 
is causally related to his past 
incurrence of rheumatic fever; (2) that 
the rheumatic fever developed as a 
complication of strep throat; and (3) 
that the strep throat developed as a 
complication of tonsillitis.

2.	Schedule the Veteran for a VA 
respiratory examination for the purpose 
of ascertaining whether the Veteran's 
currently diagnosed lung conditions 
(moderate obstructive lung defect and a 
small stable nodule in the right mid 
lobe) are causally related to his 
period of active service-specifically 
whether they are related to his in-
service pneumothorax.  The examination 
report should reflect that the examiner 
reviewed the claims folder.  All 
opinions expressed by the examiner 
should be accompanied by a complete 
rationale, with citation to relevant 
lay statements and medical findings.  
The opinion should specifically discuss 
the Veteran's private physician's 
letter dated March 25, 2008 (linking 
the Veteran's current lung condition to 
his in-service incurrence of 
pneumothorax because the Veteran had no 
other medical history to explain it).

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the Veteran's currently 
diagnosed lung conditions-moderate 
obstructive lung defect and a small 
stable nodule in the right mid lobe-
are causally related to his in-service 
development of pneumothorax.

3.	Then, the AMC should readjudicate the 
claims.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of Appeals 
for Veterans Claims, for additional 


development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


 Department of Veterans Affairs


